Citation Nr: 1009848	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as a lung disease 
characterized by breathing problems, to include as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and A.C.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a lung disease characterized by breathing 
problems, currently diagnosed as COPD.  A timely appeal was 
noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on October 11, 2007.  A copy of the 
hearing transcript has been associated with the file.

In July 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

2.  A clear preponderance of the evidence supports a finding 
that COPD first manifested years after the Veteran's service 
and is not related to his service, including his presumed 
inservice exposure to herbicides.  


CONCLUSION OF LAW

COPD was not incurred or aggravated during active duty.  38 
U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.  

Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the record reflects that the Veteran served in the 
Republic of Vietnam during the relevant time period.  
Therefore, he is presumed to have been exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  The disease entity in this 
case, COPD, is not listed as a presumptive disease in the 
regulation.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including non-malignant respiratory disorders.  It was 
specifically indicated that the National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of non-malignant respiratory 
disorders.  See Notice, 72 Fed. Reg. 32395, 32403 (2007).

Direct Service Connection

Although the evidence does not support a presumptive link 
between the Veteran's COPD and his active service, the United 
States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records reflect a normal respiratory 
examination upon entry into active service in June 1952.  A 
March 1953 treatment record notes a "hemorrhage from 
alveolus #2, cause undetermined."  The Veteran was 
hospitalized for two days and subsequently released to duty.  

An April 1966 chest X-ray noted "two tiny nodular densities 
in the left lower lung which are probably granulomata."  
Shortness of breath due to altitude was noted on examination 
in October 1966, with no complications or sequelae.  
Granuloma was also noted on chest X-rays conducted upon 
service discharge in May 1975; however, the lungs were also 
said to be "well expanded and clear" with "no active 
disease."  

Post-service medical evidence includes a chest X-ray dated in 
January 1990, showing "calcified left lung base granuloma, 
unchanged from [October 1988].  Lungs otherwise clear."  

There is no evidence of clinical treatment for pulmonary 
pathology until August 1999, when the Veteran reported a 
history of smoking and an occasional dry crackle in the 
lungs, with a decrease in energy.  The assessment was 
"probable" COPD.  Pulmonary function testing (PFT) 
conducted in August 2003 showed "moderate obstructive 
ventilatory defect...normal lung volumes...[maximum ventilatory 
volume] reduced appropriately for a reduced FEV-1...gas 
transfer is normal."  On the basis of those findings, COPD 
was diagnosed in September 2003.  

During the October 2007 hearing, the Veteran's son, A.C., 
testified that he heard the Veteran complaining of shortness 
of breath and sinus disorders after returning from Vietnam.  
He could no longer play basketball or engage in other 
physical activities with his children.  A.C. also testified 
that he observed the Veteran wheezing in 1973.

The Veteran received a VA examination in August 2009.  The 
claims folder was reviewed.  The Veteran reported a history 
of smoking from 1949 until 2000, and that he first began to 
experience dyspnea upon exertion in 2000.  A.C., who 
accompanied him to the examination, recalled that his father 
had had less stamina upon returning home from active duty.  

A physical examination included a chest X-ray, which was 
significant for a calcified nodule in the left lower lung and 
increased pleural fluid.  The lungs were described as 
"otherwise normal."  "Severe obstructive ventilatory 
defect" was noted on PFT and an exercise tolerance test 
showed evidence "electrocardiographically suggestive but not 
diagnostic for exercise induced myocardial ischemia."  
Myocardial perfusion imaging showed "no imaging evidence for 
reversible ischemia" and "left ventricular ejection 
fraction 58% by computer."  

After reviewing the evidence and conducting a physical 
examination of the Veteran, the examiner diagnosed COPD.  The 
examiner noted that the record contains a self-reported 
diagnosis of emphysema; however, she pointed out that none of 
the chest X-rays of record have ever been interpreted as 
consistent with emphysema.  The examiner further found that 
the respiratory problems experienced by the Veteran during 
his active service "were all benign, self-limited illnesses.  
The one notation of shortness of breath notes no 
[complications] no [sequelae].  The granulomas found on chest 
X-rays in 1966 and 1975 are also benign findings and not 
associated with a symptomatic, ongoing disease process.  The 
granulomas have remained stable over all these years as shown 
by the Veteran's most recent chest X-ray."

The examiner did note that COPD had "steadily progressed 
from 1999 to the present," and that smoking was the "most 
common cause of COPD."  The Veteran's approximately 51 year 
history of smoking was found to be "more than sufficient to 
cause COPD."  A.C.'s report of the Veteran's having 
decreased stamina upon discharge from active service was a 
"generalized observation and ... not necessarily consistent 
with a pulmonary problem."  In the examiner's view, nothing 
in the Veteran's service treatment records supported a 
finding that a chronic pulmonary disorder existed at the time 
of the Veteran's discharge from active service.  

On review, the Board finds that a clear preponderance of the 
evidence is against a finding that COPD had its onset during 
service.  Although service treatment records include findings 
of granulomata, an alveolar hemorrhage and one complaint of 
shortness of breath, the VA examiner found that these were 
all benign, self-limited illnesses, not indicative of a 
chronic pulmonary disorder.  There is no evidence of 
treatment for a pulmonary disorder until 1999, many years 
after the Veteran's discharge from active service.  The 
record also reflects that the Veteran smoked for 
approximately 50 years, which the VA examiner found was 
"more than sufficient" to cause COPD.  The examiner is a 
medical professional and competent to render such a diagnosis 
and opinion.  The examination report includes a discussion of 
all of the evidence of record, and a thorough physical 
examination was conducted.  The Board finds that the 
examiner's findings are credibly based on the evidence of 
record.

The adequacy of the August 2009 examination was challenged by 
the Veteran's representative in January 2010, on the grounds 
that the examiner did not take into consideration any 
breathing difficulties potentially caused by allergic 
rhinitis, inverted papilloma, or an alleged cardiac disorder.  

The Veteran's claim was initially characterized as 
"breathing difficulties due to emphysema."  The record 
reflects that the Veteran does not have emphysema, but the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant's identification of the benefit 
sought does not require technical precision.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Court has 
further held that a claimant may satisfy the requirement to 
identify the benefit sought by merely referring to a body 
part or system that is disabled or by describing symptoms of 
the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 
(2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (stating that, when determining the scope of a claim, 
the Board must consider the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim).  

In this case, the record clearly shows that the claim of 
entitlement to service connection for "breathing 
difficulties" has always been characterized as the result of 
a pulmonary disorder.  See, e.g., notice of disagreement 
dated May 2006.  The record reflects no intent that this 
particular claim should encompass any shortness of breath 
caused by a cardiac disorder or obstruction of the nasal 
passages.  In fact, the shortness of breath caused by 
obstruction of the nasal passages was considered in the 
Board's July 2009 decision granting service connection for 
inverted papilloma.  The Board finds that the August 2009 
examination correctly focused on the Veteran's breathing 
difficulties that result from a pulmonary disorder.

The Veteran's representative has also pointed out that the 
in-service alveolar hemorrhage and the testimony of the 
Veteran's son as to his observations of his father wheezing 
in 1973 were not specifically noted on the examination 
report.  The examination report does note, however, that all 
of the service treatment records had been reviewed and that 
there were no findings that could be associated with a 
symptomatic, ongoing disease process.  It can reasonably be 
assumed that the record of alveolar hemorrhage was noted when 
arriving at this conclusion, even if it was not specifically 
discussed.  Although A.C.'s observations of his father 
wheezing in 1973 were also not discussed, the evidence is 
neither competent nor credible evidence of a pulmonary 
disorder in service, as will be discussed more fully below.  
Thus, the failure of the examiner to discuss the lay evidence 
of wheezing has no impact on the adequacy of the examination.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran and his son as to 
in-service incurrence of his disorder and continuity of 
symptomatology from service.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 
303 (2007), the Court, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting 
competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's son is competent to attest that he observed his 
father wheezing.  Layno; 38 C.F.R. § 3.159(a)(2).  However, 
he is not competent to diagnose COPD, or render an opinion as 
to the cause or etiology of any of the Veteran's current 
disabilities, because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the allegations of a 
continuity of symptomatology from service discharge are not 
consistent with the evidence of record.  Although A.C. 
indicated that he observed his father wheezing in 1973, two 
years before his discharge from service, there was no mention 
of respiratory abnormalities on the Veteran's discharge 
examination.  A.C.'s testimony is also at odds with the 
Veteran's own statement to the VA examiner that he did not 
experience dyspnea until 2000.  Apart from findings of 
granuloma, which the VA examiner has stated were benign and 
self-limited, the Veteran's lungs were normal upon discharge 
from service.  There is no evidence of clinical treatment for 
a pulmonary disorder until 25 years after his discharge from 
service, and after a significant history of smoking.  At no 
time during his clinical treatment for COPD has the Veteran 
indicated that COPD had its onset in service.  Finally, the 
etiology opinion by the August 2009 VA examiner took into 
account the Veteran's history (though it was noted that the 
Veteran had dementia and much of the history was reported by 
his son), yet this medical expert felt that COPD was most 
likely unrelated to service.  After weighing the lay and 
medical evidence, the Board finds that the lay evidence as to 
in-service incurrence and continuity of symptomatology of 
limited probative value here and less convincing than other 
evidence of record.

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the clinical notes, 
the August 2009 medical opinion and the lay evidence 
presented by the Veteran and his son, the Board finds that 
the negative evidence is more persuasive and of greater 
probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's COPD is causally related to active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).








ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as a lung disease 
characterized by breathing problems, to include as due to 
exposure to herbicides, is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


